         Case 5:20-cv-00438-FB Document 57-2 Filed 05/14/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

Texas Democratic Party, et al.,           §
                                          §
       Plaintiffs,                        §
                                          §
v.                                        §     CIVIL ACTION NO. 5:20-CV-00438-FB
                                          §
Greg Abbott, et al.,                      §
                                          §
      Defendants.                         §


     [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE AMICI
       CURIAE BRIEF OF PUBLIC INTEREST LEGAL FOUNDATION AND
                    LANDMARK LEGAL FOUNDATION

       Pending before the Court is the Public Interest Legal Foundation and Landmark

Legal Foundation’s Motion for leave to file amici curiae brief in opposition to Plaintiffs’

motion for preliminary injunction.

       Having considered the motion, IT IS HEREBY ORDERED that amici’s Motion

is GRANTED and amici’s Brief is DEEMED FILED.


       SIGNED on this the ___ day of ___________, 2020.



                                          _________________________________
                                          U.S. DISTRICT JUDGE FRED BIERY
